Tod, J.
As well as can be judged of proof from depositions, there is strong doubt whether the appellees ever were employed as domestic servants.
There is contrariety pf evidence; and the time of the completion of the service is not fixed eithér in the case of Dimmy or of Williams. We decide the case on a point relative to which there is, as to the fact, no dispute;- and, as to the law, no-diflerence of opinion on the bench. We all think that the right of preference of the appellees, as- servants claiming their wages, supposing them even to have once had such right, has been waved and extinguished by their taking from the intestate single-bills payable at a future day, with interest, and one of them with a surety. ■ The decree of the Orphans’ Court is reversed, and the report of the auditors confirmed. ' ....